Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                       Illinois Official Reports                         accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.07.18
                                                                         12:02:11 -05'00'




                  People v. Pittman, 2018 IL App (1st) 152030



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           DENZEL PITTMAN, Defendant-Appellant.



District & No.    First District, Fourth Division
                  Docket No. 1-15-2030



Filed             March 15, 2018



Decision Under    Appeal from the Circuit Court of Cook County, No. 11-CR-00155; the
Review            Hon. Timothy J. Joyce, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Deepa Punjabi, of State
Appeal            Appellate Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  Tasha-Marie Kelly, and Brian A. Levitsky, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE McBRIDE delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Burke and Justice Gordon concurred in the judgment
                  and opinion.
                                             OPINION

¶1       Following a bench trial, defendant Denzel Pittman was found guilty of the first degree
     murders of his girlfriend Jade Hannah, age 17; her mother Stacy Cochran, age 43; and her
     younger sister Joi Cochran, age 11. The trial court subsequently sentenced defendant to a
     mandatory term of natural life in prison. On appeal, defendant does not challenge his
     conviction but argues that the imposition of the mandatory natural life sentence violates the
     eighth amendment of the United States Constitution and the proportionate penalties clause of
     the Illinois Constitution because he was 18 years old at the time of the murders.
¶2       Because defendant does not challenge his conviction, we will discuss the evidence
     presented at defendant’s March 2015 bench trial only as necessary to understand the facts of
     the case to consider his sentencing claims.
¶3       Defendant was arrested and charged with the stabbing deaths of Jade Hannah, Stacy
     Cochran, and Joi Cochran at their residence, located at 11106 South Bell Avenue in Chicago.
     The victims lived in a second floor apartment of a multiunit building comprised of six
     apartments, with two apartments on each floor. The family moved into the building in
     approximately August 2010. Linda Abraham lived on the second floor across the hall from the
     victims. The Thompson family, comprised of Arthur and Sherry Thompson, their daughter
     Courtney, and Courtney’s son, lived in the first floor unit underneath Abraham’s apartment.
¶4       On November 29, 2010, at approximately 9:40 p.m., Courtney Thompson arrived home
     from work and observed Jade sitting on the steps between the first and second floors with
     defendant. Courtney went into her apartment and heard Jade and defendant talking, but could
     not understand what they were saying. She began to work on a computer near the front door of
     the apartment. Her parents were in their bedroom watching television. A short time later, all
     three heard screams and a female child calling for her mother. Arthur got out of bed and
     opened the front door to the apartment. The screams had stopped when he opened the door. He
     immediately directed his wife to call 911. All three came into the hall and observed Jade lying
     face down on the landing between the first and second floors. Sherry was a nurse, and she
     attempted to resuscitate Jade after determining that Jade did not have a pulse. When Sherry
     turned Jade over, she observed stab wounds in her neck and chest. As she attempted CPR,
     Sherry noticed air coming from the stab wounds.
¶5       As Sherry was working on Jade, defendant came out of the victims’ apartment and closed
     the door. He asked Sherry if the police had been called and if they saw who did it. He said he
     was going to find the offender. Courtney and Arthur observed blood on defendant’s clothing.
     As he was leaving, he came back to retrieve his jacket, which was on the banister in the
     hallway. The Thompsons gave a description of the offender to police. Courtney and Arthur
     subsequently identified defendant as the individual leaving the victims’ apartment in separate
     viewings of a lineup.
¶6       Abraham testified that she heard screams in her apartment and thought it was children
     playing. She went to her door and looked out her peephole. She observed a young man from
     the side with his fist moving rapidly up and down. She stated that it looked like the man was
     punching someone, but she was unable to see who or what he was punching. Abraham said the
     young man was holding up the person with his other hand. She did not observe a knife. She
     described the young man as African-American and medium height. As she watched, she
     observed the young man move out of sight into the apartment. She stepped away from the door

                                                -2-
       to change into clothing from nightwear. While she changed, she heard screaming from the
       back of the victims’ apartment. She then looked through the peephole and saw the young man
       and did not hear any screaming. She testified that she was “distraught.” She waited to open the
       door until it was quiet. When she opened the door, she heard voices that she recognized as the
       Thompsons. She came out and observed blood on the wall. She also observed Sherry
       attempting to resuscitate Jade. When the police arrived, they directed the officers to the
       apartment.
¶7         Lieutenant Michael Ryan arrived on the scene right behind the paramedics. The
       paramedics immediately began to work on Jade but indicated to him that she was deceased. He
       went to the apartment and knocked. When he received no response, he entered the unit. He
       observed Stacy “laying in a pool of blood” just inside the unit. There were crutches nearby,
       which was later explained was due to Stacy’s recent surgery. He went to the back of the
       apartment and observed Joi’s legs also “in a pool of blood.” He and an officer went through the
       apartment and determined that no one else was present. He stationed officers outside the
       apartment to keep the scene secure until the forensic team arrived. He then responded to a radio
       call of a sighting of the suspect. A forensic officer testified that the back door to the unit was
       closed and locked, stating that one of the locks required a key to open and the key was not
       present to open the door. He subsequently found a key and observed no damage to the door.
¶8         Joseph Banks testified that he lived about three blocks from the scene. On November 29,
       2010, at around 10:30 p.m., he was watching television with his wife when defendant walked
       up to their house and knocked on the door. He opened the inner door but left the outer door
       closed. He observed defendant as dirty, shaking, and out of breath. Defendant told Banks that
       he had lost his keys and asked to use their phone to make a call. Banks passed a phone to
       defendant on the porch. He heard defendant tell his mother to come and get him. Defendant
       then handed the phone back to Banks. Banks did not observe any blood on the phone.
       Defendant left. Banks hit redial on the phone and the call was answered by a person who
       identified herself as defendant’s mother. Banks then observed several police cars speed past
       his house. He called 911 to report his encounter with defendant.
¶9         At approximately 10:30 p.m., police officers received call with a description of the
       offender on the radio. One officer testified that he and his partner observed an individual
       matching the description. They pulled over, announced their office, and asked defendant to
       come over, but defendant fled on foot. The officer’s partner gave chase on foot, but they did
       not take him into custody. The officer radioed that defendant was running. Another officer
       testified that he received the description and toured the area. He observed defendant behind
       some bushes near a retirement home. When the officer announced his office, defendant fled
       around the building. Lieutenant Ryan then arrived at the scene. Defendant was taken into
       custody by the officer, and Lieutenant Ryan read defendant his Miranda rights. Defendant told
       Lieutenant Ryan that he was coming from his girlfriend’s house on Bell, and when asked what
       happened, defendant said he was “just defending myself.”
¶ 10       Forensic scientists testified that DNA samples were taken from defendant’s pants and
       compared to DNA profiles of the victims. The scientist testified that a DNA profile taken from
       one clipping of defendant’s pants matched Stacy’s DNA profile within a reasonable degree of
       scientific certainty. This DNA profile would be expected to occur in approximately 1 in 11
       quadrillion black, 1 in 210 quadrillion white, or 1 in 15 quadrillion Hispanic unrelated
       individuals. A second clipping from defendant’s pants matched Joi’s DNA profile within a

                                                   -3-
       reasonable degree of scientific certainty. This DNA profile would be expected to occur in
       approximately 1 in 6.7 quadrillion black, 1 in 220 quadrillion white, or 1 in 100 quadrillion
       Hispanic unrelated individuals. A third mixed sample from defendant’s pants could not
       exclude Jade, but could exclude Stacy and Joi. The DNA profile could be expected to occur in
       approximately 1 in 520 million black, 1 in 1.7 billion white, or 1 in 700 million Hispanic
       individuals. The medical examiner testified that all victims suffered multiple stab wounds,
       which were fatal, and the manner of death was homicide. Specifically, he testified that Jade
       suffered 22 stab wounds, Stacy suffered 38 wounds, and Joi suffered 12 wounds. He also stated
       that Jade had ligature marks around her neck where she was wearing a chain and her jaw bone
       was fractured.
¶ 11       Thomas Johnson testified that in December 2010, he was an inmate in the Cook County jail
       with pending cases and was assigned to a cell with defendant for four days. Johnson stated that
       defendant initially told him he was charged with a shooting but later said he was charged with
       three murders. According to Johnson, defendant told him that his girlfriend was cheating on
       him and he “lost it.” Defendant said that if he could not have her, then he did not want anyone
       to have her. Defendant stabbed her with a pocket knife. While he was stabbing Jade, her
       mother came out with a knife. Defendant then stabbed Stacy and then looked for Joi and
       stabbed her because he did not want her to identify him. He worried that the neighbors saw
       him, and he had blood on his clothing. Defendant said he threw away the knife. He told
       Johnson that he did not feel bad about killing Jade and Stacy, but he felt bad about killing Joi.
¶ 12       Johnson testified that he discussed defendant’s defense. Johnson told defendant to plead
       insanity, but defendant wanted to claim self-defense since Stacy cut his hand. Johnson
       admitted that he planned to use his testimony to benefit his pending criminal cases, but he did
       not receive any benefit for his testimony.
¶ 13       A Park Forest police officer testified that in May 2010, he was assigned as a juvenile
       officer to a domestic battery case involving defendant, who was under 18 at that time, and Jade.
       After defendant was read his Miranda rights, defendant stated that he and Jade had an
       argument at his house and he prevented her from leaving by grabbing her shirt and he pushed
       her. The officer observed Jade with a red mark on the right side of her face and a scratch on her
       neck.
¶ 14       After the State rested, defendant moved for a directed finding, which the trial court denied.
       Defendant rested without presenting any evidence. Following arguments, the trial court
       observed that the evidence was “overwhelming” and found defendant guilty of the first degree
       murders of Jade, Stacy, and Joi.
¶ 15       Subsequently, defendant reported having psychological issues and requested a fitness
       examination. Defendant was found fit for sentencing. Defendant filed a motion for a new trial,
       which the trial court denied.
¶ 16       At sentencing, the State presented defendant’s birth certificate, showing that he was 18
       years old at the time of the murders, and Joi’s birth certificate, showing she was 11 years old at
       the time of her death. The State presented victim impact statements from family members, two
       of the statements were read before the court. Defendant submitted letters from his mother,
       grandmother, and grandfather. The State argued for consecutive sentences. Defense counsel
       conceded that the case required a sentence of natural life and argued for the sentences to run
       concurrently.


                                                   -4-
¶ 17       The trial court stated that it reviewed the presentence investigation report and listened to
       arguments of the attorneys as well as the evidence in aggravation and mitigation. The court
       then made the following findings.
                   “The Court would note, as the State has clearly proved, that [defendant] was 18
              years old at the time of the commission of these offenses. Consequently, the application
              of cases such as [Miller v. Alabama, 567 U.S. 460 (2012),] out of the United States
              Supreme Court, [People v. Davis, 2014 IL 115595], perhaps even [People v. Miller,
              202 Ill. 2d 328 (2002)], two latter cases from our Illinois Supreme Court, are not by
              their terms applicable because [defendant] was not a juvenile at the time of this offense,
              but had attained his majority and was 18 years old when he murdered Jade, Stacy, and
              Joi.
                   As both sides point out, there is only one sentence that could be pronounced,
              configured in one way or another, and that’s a sentence of natural life. The Court has no
              discretion in that regard as required by Section 5-8-1(a)(1)(c)(2) of the Unified Code of
              Corrections [(730 ILCS 5/5-8-1(a)(1)(c)(ii) (West 2014))] which requires the Court to
              sentence someone to natural life when they are found guilty of murdering someone
              under the age of 12, which applies with respect to Joi Cochran, and if they are found
              guilty of murdering more than one individual, which again is certainly the case here.
              But beyond pronouncing any sentence, it flows automatically or I should suppose
              mandatorily under the law, there’s still a couple of facts and circumstances that bear
              noting.
                   The facts of this case are beyond disquieting. They show a course of conduct that
              began with what [defendant] did to Jade Hannah, a 17-year-old girl who was stabbed
              19 times, was strangled, her jaw fractured while obviously in connection with this
              incident because when the family from the apartment below saw her minutes earlier she
              was just fine. The circumstances then show quite clearly that after killing Jade in this
              manner, after murdering her, [defendant] then stabbed Stacy Cochran, Jade’s mother,
              numerous times close inside the door of the apartment where Stacy lived with her
              children at 111th and Bell. Stacy sustained 29 stab wounds, 11 incised wounds, which
              the State pointed out, a total of 38 wounds, an horrific attack. And on top of the horrid
              nature of that attack, it cannot be ignored, cannot be not noted [sic] that at the time she
              was attacked in this manner she was literally hobbled; she was on crutches; she was
              lamed in some manner ***. But she was on crutches and had no more ability to defend
              herself and her children from [defendant’s] attack against them than I do not right now
              to fly to the moon. Unspeakably cowardly.
                   And following the vicious assault, the vicious fatal assaults upon Jade and upon
              Stacy, it is clear from the circumstances of the *** physical evidence that [defendant]
              then turned his attention to Joi Cochran, 11 years old, 4-foot, 11 inches tall, 98 pounds,
              as evinced by the testimony of the medical examiner, who then suffered nine stab
              wounds, three incised wounds. A course of conduct that is beyond craven, it is beyond
              my ability to express with any accuracy the horror inflicted on those ladies, those
              women, those children at that time and that lingers forever after in the hearts and minds
              of their loved ones, their family, and their friends.
                   It has to be said, [defendant], that what you did on November 29, 2010 reveals with
              certainty and without exception the depth and breadth of the darkness of your heart,

                                                   -5-
                your extraordinary narcissism, and the criminal selfishness that more than justifies the
                sentence that is required by the law, a sentence of natural life.”
¶ 18       The trial court then sentenced defendant to a term of natural life on each of the counts of
       murder, to run concurrently.
¶ 19       This appeal followed.
¶ 20       On appeal, defendant argues that his mandatory natural life sentence as applied in his case
       violates the eighth amendment of the United States Constitution (U.S. Const., amend. VIII)
       and the proportionate penalties clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 11)
       because the sentence was mandated without a consideration of defendant’s age and other
       mitigating factors. Pursuant to section 5-8-1(a)(1)(c)(ii) of the Unified Code of Corrections,
       defendant was subject to a mandatory term of natural life imprisonment under two bases: he
       was over the age of 17 and was found guilty of murdering an individual under the age of 12,
       and that he was found guilty of murdering more than one victim. 730 ILCS 5/5-8-1(a)(1)(c)(ii)
       (West 2014).
¶ 21       Initially, the State asserts that defendant failed to preserve his sentencing challenges and is
       forfeited from raising them before this court. “It is well settled that, to preserve a claim of
       sentencing error, both a contemporaneous objection and a written postsentencing motion
       raising the issue are required.” People v. Hillier, 237 Ill. 2d 539, 544 (2010). Defendant did not
       object or file a postsentencing motion. Therefore, we review defendant’s claims under plain
       error.
¶ 22       Illinois Supreme Court Rule 615(a) (eff. Jan. 1, 1967) provides that “[a]ny error, defect,
       irregularity, or variance which does not affect substantial rights shall be disregarded. Plain
       errors or defects affecting substantial rights may be noticed although they were not brought to
       the attention of the trial court.” “In the sentencing context, a defendant must then show either
       that (1) the evidence at the sentencing hearing was closely balanced, or (2) the error was so
       egregious as to deny the defendant a fair sentencing hearing.” Hillier, 237 Ill. 2d at 545.
       Defendant bears the burden of persuasion under both prongs. Id. For the reasons that follow,
       we find no clear or obvious error occurred in imposing defendant’s sentence.
¶ 23       The eighth amendment to the United States Constitution, applicable to the states via the
       fourteenth amendment, bars cruel and unusual punishment, namely punishment that is
       “inherently barbaric” or is disproportionate to the offense. Graham v. Florida, 560 U.S. 48, 59
       (2010). The proportionate penalties clause requires that sentences should be determined
       “ ‘both according to the seriousness of the offense and with the objective of restoring the
       offender to useful citizenship.’ ” People v. Rizzo, 2016 IL 118599, ¶ 28 (quoting Ill. Const.
       1970, art. I, § 11).
¶ 24       “ ‘Constitutional challenges carry the heavy burden of successfully rebutting the strong
       judicial presumption that statutes are constitutional.’ ” Id. ¶ 23 (quoting People v. Patterson,
       2014 IL 115102, ¶ 90). “That presumption applies with equal force to legislative enactments
       that declare and define conduct constituting a crime and determine the penalties imposed for
       such conduct.” Id. “ ‘To overcome this presumption, the party challenging the statute must
       clearly establish that it violates the constitution.’ ” Id. (quoting People v. Sharpe, 216 Ill. 2d
481, 487 (2005)). “Courts have a duty to uphold the constitutionality of a statute whenever
       reasonably possible, resolving any doubts in favor of the statute’s validity.” Id. “ ‘An
       as-applied challenge requires a showing that the statute violates the constitution as it applies to
       the facts and circumstances of the challenging party. [Citation.] In contrast, a facial challenge

                                                    -6-
       requires a showing that the statute is unconstitutional under any set of facts, i.e., the specific
       facts related to the challenging party are irrelevant.’ ” Id. ¶ 24 (quoting People v. Thompson,
       2015 IL 118151, ¶ 36).
¶ 25       Defendant first contends that his mandatory natural life imprisonment violates the eighth
       amendment’s prohibition of cruel and unusual punishment based on recent United States
       Supreme Court cases analyzing the evolution in the imposition of harsh punishments for
       minors. See Roper v. Simmons, 543 U.S. 551 (2005), Graham, 560 U.S. 48, Miller v. Alabama,
       567 U.S. 460 (2012), and Montgomery v. Louisiana, 577 U.S. ___, 136 S. Ct. 718 (2016).
                    “In Roper, the Supreme Court held that the eighth amendment prohibits the death
               penalty for juvenile offenders. Roper, 543 U.S. at 568. The Court reasoned that the
               ‘death penalty is reserved for a narrow category of crimes and offenders,’ and that
               ‘juvenile offenders cannot with reliability be classified among the worst offenders.’ Id.
               at 569. In Graham, the Supreme Court held that the eighth amendment forbids a
               sentence of life without the possibility of parole for juveniles who did not commit
               homicide. Graham, 560 U.S. at 74 ***. The Court said that, although the state is not
               required to release a juvenile during his natural life, the state is forbidden ‘from making
               the judgment at the outset that those offenders never will be fit to reenter society.’ Id. at
               75 ***. *** In Miller, the Supreme Court held that the eighth amendment prohibits a
               sentencing scheme that mandates life in prison without the possibility of parole for
               juvenile offenders, including those convicted of homicide. Miller, 567 U.S. at
               [479-80]. The Court stated that a judge must have the opportunity to look at all of the
               circumstances involved before determining that life without the possibility of parole is
               the appropriate penalty. See id. at [479-80].” People v. Harmon, 2013 IL App (2d)
120439, ¶ 48.
¶ 26       More recently, in Montgomery, the Supreme Court clarified its holding in Miller, finding
       that Miller “announced a substantive rule that is retroactive in cases on collateral review.”
       Montgomery, 577 U.S. at ___, 136 S. Ct. at 732.
               “The [Montgomery] Court asserted that ‘Miller requires that before sentencing a
               juvenile to life without parole, the sentencing judge take into account “how children are
               different, and how those differences counsel against irrevocably sentencing them to a
               lifetime in prison.” ’ Id. at ___, 136 S. Ct. at 733 (quoting Miller, 567 U.S. at [480]).
               The Court repeated that ‘Miller requires a sentencer to consider a juvenile offender’s
               youth and attendant characteristics before determining that life without parole is a
               proportionate sentence.’ Id. at ___, 136 S. Ct. at 734. According to the Court, ‘[a]
               hearing where “youth and its attendant characteristics” are considered as sentencing
               factors is necessary to separate those juveniles who may be sentenced to life without
               parole from those who may not.’ Id. at ___, 136 S. Ct. at 735 (quoting Miller, 567 U.S.
               at [465]).” People v. Holman, 2017 IL 120655, ¶ 38.
¶ 27       The Illinois Supreme Court in Holman considered the applicability of Miller and
       Montgomery in Illinois.
                    “Under Miller and Montgomery, a juvenile defendant may be sentenced to life
               imprisonment without parole, but only if the trial court determines that the defendant’s
               conduct showed irretrievable depravity, permanent incorrigibility, or irreparable
               corruption beyond the possibility of rehabilitation. The court may make that decision
               only after considering the defendant’s youth and its attendant characteristics. Those

                                                     -7-
               characteristics include, but are not limited to, the following factors: (1) the juvenile
               defendant’s chronological age at the time of the offense and any evidence of his
               particular immaturity, impetuosity, and failure to appreciate risks and consequences;
               (2) the juvenile defendant’s family and home environment; (3) the juvenile defendant’s
               degree of participation in the homicide and any evidence of familial or peer pressures
               that may have affected him; (4) the juvenile defendant’s incompetence, including his
               inability to deal with police officers or prosecutors and his incapacity to assist his own
               attorneys; and (5) the juvenile defendant’s prospects for rehabilitation.” Id.¶ 46 (citing
               Miller, 567 U.S. at 477-78).
¶ 28       In the present case, it is uncontested that defendant was 18 and was not a minor at the time
       of the murders. Nevertheless, he asserts that the trial court should have been given the
       opportunity to consider mitigating factors in imposing the sentence of natural life. Specifically,
       defendant argues that the trial court was precluded from considering mitigating factors in
       addition to his youthfulness. He sets forth several claimed mitigating factors, which were
       included in his presentence investigation, but no testimony was presented nor was any specific
       argument advanced regarding these factors. According to defendant, the trial court should have
       been permitted to consider his mental health, including a diagnosis for bipolar disorder, the
       fact that he had been shot in the chest by a police officer in 2010 during an arrest for aggravated
       unlawful use of a weapon unrelated to the present case, his history of domestic violence by his
       father and maternal grandfather in his childhood, exposure to domestic violence against his
       mother by his father, and no prior criminal convictions before this offense. Defendant contends
       that the imposition of a mandatory natural life sentence is unconstitutional as applied to his
       case without considering any of his numerous youth-related mitigating factors. Defendant
       maintains that his requested relief “does not require this Court to hold that mandatory life
       sentences is always unconstitutional when imposed upon defendants under the age of 21.”
       (Emphasis in original.) We disagree.
¶ 29       There is one significant difference between the imposition of defendant’s sentence and the
       holdings in Miller and Montgomery, defendant was not a juvenile when he committed the
       murder of three individuals. Defendant attempts to extend the holdings to “youthful”
       offenders, but fails to cite any authority in which an eighth amendment violation has been
       found for an adult offender. Those cases, by their own terms, apply to juvenile offenders, not
       “youthful” offenders.
¶ 30       Recently, the First Division of this court considered a similar as-applied eighth amendment
       challenge by an 18-year-old offender in People v. Thomas, 2017 IL App (1st) 142557. In that
       case, the defendant was convicted of first degree murder while using a firearm, attempted first
       degree murder, and attempted armed robbery. The defendant received a total sentence of 80
       years for all offenses. Id. ¶ 1. On appeal, the defendant argued that his 80-year sentence
       represented a de facto life sentence in violation of the eighth amendment and the proportionate
       penalties clause. Id. After considering Roper, Graham, and Miller in an as-applied eighth
       amendment challenge, the reviewing court concluded that the defendant “cannot demonstrate”
       how his challenge implicated the eighth amendment as an adult defendant. Id. ¶ 28. In reaching
       its conclusion, the court reviewed the Illinois Supreme Court’s holding in People v. Reyes,
       2016 IL 119271, in which the supreme court found that a mandatory 97-year term for a
       juvenile offender operated as a de facto life sentence and implicated Miller protections.
       Thomas, 2017 IL App (1st) 142557, ¶ 26 (citing Reyes, 2016 IL 119271, ¶¶ 9-10). The Thomas

                                                    -8-
       court noted that the Illinois Supreme Court had not indicated that it would extend Miller to
       adult offenders. Id. See also People v. Harris, 2016 IL App (1st) 141744, ¶ 56, petition for
       leave to appeal allowed, No. 121932 (Ill. May 24, 2017) (finding that the eighth amendment
       did “not protect” the defendant from a de facto life sentence because he was over 18 at the time
       of the subject offense).
¶ 31       We agree with the court’s conclusion in Thomas that Miller protections under the eighth
       amendment are not implicated in cases of adult offenders. We find the reasoning equally
       applicable in this case involving a mandatory sentence of natural life and find no basis to
       depart from the court’s finding. Since defendant has failed to provide any authority to support
       his assertion that an eighth amendment as-applied challenge under Miller can be extended to
       an adult offender, we reject his constitutional challenge.
¶ 32       Next, we turn to defendant’s argument that his sentence should be vacated based on a
       violation of the proportionate penalties clause of the Illinois Constitution.
¶ 33       The proportionate penalties clause of the Illinois Constitution provides that “[a]ll penalties
       shall be determined both according to the seriousness of the offense and with the objective of
       restoring the offender to useful citizenship.” Ill. Const. 1970, art. I, § 11. “While courts of
       review are generally reluctant to override the judgment of the General Assembly with respect
       to criminal penalties [citation], it is also true that when defining crimes and their penalties, the
       legislature must consider the constitutional goals of restoring an offender to useful citizenship
       and of providing a penalty according to the seriousness of the offense [citation].” (Internal
       quotation marks omitted.) People v. Miller, 202 Ill. 2d 328, 338 (2002). “With regard to the
       statute at issue, we have recognized that the legislature considered the possible rehabilitation
       of an offender who commits multiple murder[s], and the seriousness of that offense, in
       determining that a mandatory minimum sentence of natural life imprisonment is appropriate
       for the offense of multiple murders.” Id.
                “We have recognized three different forms of proportionality review. A statute may be
                deemed unconstitutionally disproportionate if (1) the punishment for the offense is
                cruel, degrading, or so wholly disproportionate to the offense as to shock the moral
                sense of the community; (2) similar offenses are compared and the conduct that creates
                a less serious threat to the public health and safety is punished more harshly; or (3)
                identical offenses are given different sentences.” Id.
¶ 34       Defendant asserts that the imposition of a mandatory natural life sentence in his case
       shocks the moral sense of the community. In support, defendant relies on this court’s decision
       in People v. House, 2015 IL App (1st) 110580, and the Second Division’s decision in Harris,
       2016 IL App (1st) 141744. The State, on the other hand, argues that this case is more analogous
       to this court’s decision in People v. Ybarra, 2016 IL App (1st) 142407. We agree with the State
       for the following reasons.
¶ 35       In House, the defendant was 19 years old with no history of violent crimes and was found
       guilty under a theory of accountability for the murder of two victims. House, 2015 IL App (1st)
110580, ¶ 101. Accordingly, the defendant was sentenced to a mandatory term of natural life
       under the same statute as defendant in this case, section 5-8-1(a)(1)(c)(ii). 730 ILCS
       5/5-8-1(a)(1)(c)(ii) (West 1998). We found significant that the defendant’s sentence involved
       the convergence of the accountability statute and the mandatory natural life sentence. House,
       2015 IL App (1st) 110580, ¶ 89. We analyzed the reasoning behind the Supreme Court’s recent


                                                    -9-
       decisions involving youthful offenders, as well as articles discussing the differences between
       youth and adults. Id. ¶¶ 90-100.
¶ 36        After considering the facts of the case, the recent Supreme Court decisions, and research on
       youthful offenders, we concluded that the defendant’s sentence was unconstitutional as applied
       to his case. Id. ¶ 101. “Given defendant’s age, his family background, his actions as a lookout
       as opposed to being the actual shooter, and lack of any prior violent convictions, we find that
       defendant’s mandatory sentence of natural life shocks the moral sense of the community.” Id.
¶ 37        In contrast, the defendant in Ybarra was convicted of the shooting deaths of three teenagers
       and was subsequently sentenced to a mandatory natural life sentence. The only issue raised on
       appeal was whether the defendant’s sentence violated the proportionate penalties clause.
       Ybarra, 2016 IL App (1st) 142407, ¶ 1. Like defendant in the present case, the defendant in
       Ybarra contended that House was applicable in his case. We rejected that contention.
                    “We find the instant case distinguishable from House based on one significant
                difference. The defendant in House did not pull the trigger, but acted as a lookout and
                was found guilty under a theory of accountability. Our analysis specifically considered
                the union of mandatory sentencing with guilt under a theory of accountability. No such
                union exists in this case. While he was also a young adult at 20 years old, defendant
                was the person who pulled the trigger repeatedly and killed three teenagers on the street
                as they left school one afternoon. We cannot equate defendant’s actions with our
                analysis in House. For this reason, we find our reasoning in House to be inapplicable to
                defendant’s case.” Id. ¶ 27.
¶ 38        We see no reason to depart from this conclusion in the present case. As in Ybarra,
       defendant was the perpetrator in the violent stabbing deaths of Jade, Stacy, and Joi. For that
       reason, the holding in House is inapplicable.
¶ 39        We acknowledge that the reviewing court in Harris reached a different result and
       concluded that the defendant’s de facto life sentence violated the proportionate penalties
       clause. Harris, 2016 IL App (1st) 141744, ¶¶ 68-69. There, the defendant received a total
       sentence of 76 years for first degree murder and attempted first degree murder, where 50 years
       of the sentence was due to mandatory firearm enhancements. Id. ¶ 15. In considering the
       defendant’s proportionate penalties challenge, the majority found the case more factually
       similar to House (id. ¶¶ 63-64), while the dissent concluded Ybarra was more on point (id.
       ¶¶ 83-85 (Mason, J., dissenting)). The majority reasoned that the record showed the
       defendant’s rehabilitative potential and that the trial court expressed “dissatisfaction” with the
       required minimum sentence to be imposed. Id. ¶ 66 (majority opinion). The majority further
       discussed the effect of the applicable statutes as eliminating the trial court’s discretion to
       construct a sentence with a chance to return the defendant to society. Id. ¶¶ 71-72. The dissent
       maintains that “it is for the legislature, and not the courts, to revisit the sentencing scheme and
       afford greater discretion to trial judges.” Id. ¶ 81 (Mason, J., dissenting). The dissent shared the
       majority’s concern over the length of the minimum prison sentence, but found that “the remedy
       lies with the legislature, not in ad hoc determinations made by this court or by trial judges.” Id.
       ¶ 82. As noted above, People v. Harris is currently pending in the Illinois Supreme Court. See
       People v. Harris, No. 121932 (Ill. May 24, 2017) (petition for leave to appeal allowed).
¶ 40        Further, as we did in Ybarra, we have reviewed defendant’s claims of mitigating factors,
       including a diagnosis with bipolar disorder, experiencing and witnessing domestic violence,
       and suffering a gunshot wound to the chest in the course of an arrest. We appreciate

                                                    - 10 -
       defendant’s struggles with mental illness, but we note that defendant was evaluated and found
       fit to be sentenced. Defendant was a legal adult when he strangled and stabbed his girlfriend
       Jade, then stabbed her mother Stacy, who was on crutches, and then stabbed her 11-year-old
       sister. Given the violent and serious nature of these murders, a mandatory sentence of natural
       life does not shock the moral sense of the community and does not violate the proportionate
       penalties clause of the Illinois Constitution.
¶ 41        Additionally, the trial court findings suggest that the court would have imposed the same
       sentence if it had discretion. During sentencing, the trial court stated:
                “what you did on November 29, 2010 reveals with certainty and without exception the
                depth and breadth of the darkness of your heart, your extraordinary narcissism, and the
                criminal selfishness that more than justifies the sentence that is required by the law, a
                sentence of natural life.” (Emphasis added.)
¶ 42        The trial court’s finding further supports our conclusion that defendant’s mandatory
       natural life sentence does not shock the moral sense of community and does not violate the
       proportionate penalties clause. Until we receive further guidance from the Illinois Supreme
       Court or the legislature amends the sentencing statutes, we must affirm the imposition of a
       natural life sentence in this case.
¶ 43        Based on the foregoing reasons, we affirm the decision of the circuit court of Cook County.

¶ 44      Affirmed.




                                                   - 11 -